ink

 

iy CP CUM NT o|
it ELECT RONICALLY PiLEA }
UNITED STATES DISTRICT COURT y

|

   

 

 

 

SOUTHERN DISTRICT OF NEW YORK. DOC TE na. 7? yf i
ot eee ene eo X DAT BA —_ pe rch
CHARLES E. WASHINGTON, | seme

Plaintiff,
* ORDER OF DISMISSAL |
CORRECTION OFFICER T. FITZPATRICK, |
CORRECTION OFFICER SAIN CLAIR, 20 CV 911 (VB) (| 3 | LY
SERGEANT SHERIDAN, LIEUTENANT CopieMaile’ MW
JORDAN, and COLONEL SIPPLE, ; opie Vincent Briceetti

 

Defendants. : ; —_
wee eee x .

Plaintiff, proceeding pro se and in forma pauperis, commenced this action by filing a
complaint dated January 24, 2020. (Doc. #2). As of that date, plaintiff was incarcerated at
Shawangunk Correctional Facility. (See id.).

On March 15, 2021, the Court issued an Opinion and Order granting defendants’ motion
to dismiss and granting plaintiff leave to file an amended complaint by May 17, 2021, as to his
claims for (i) First Amendment retaliation against C.O. Sain Clair and C.O. Fitzpatrick, (ii) a
procedural due process claim against Lt. Jordan, and (iii) a conspiracy claim against C.O. Sain
Clair, C.O. Fitzpatrick, and Lt. Jordan, in accordance with the instructions within the Opinion
and Order. (Doc, #27). The Court informed plaintiff in bold and underlined typeface that if
plaintiff failed to file an amended complaint or seek additional time to do so by May 17, 2020,
the Court would deem plaintiff to have abandoned this case, would direct the Clerk to enter
judgment in defendants’ favor, and close the case. (Id. at 25). Chambers mailed a copy of the
Opinion and Order, as well as the unpublished decisions cited within and an amended complaint
form, to plaintiff at the address on the docket, which was listed as:

Charles E. Washington

DIN No. 95A4716

Shawangunk Correctional Facility
P.O. Box 700

Wallkill, NY 12589-0700

 

To date, plaintiff has not filed an amended complaint or sought an extension to file an
amended complaint. Moreover, the New York State Department of Corrections and Community
Supervision inmate look-up still indicates plaintiff is incarcerated at Shawangunk Correctional
Facility. The Court has not received any return mail or other indication that plaintiff has not
received its March 15, 2021, Order and attachments.

As a result, the Court concludes plaintiff has abandoned this case. Accordingly, having
considered all of the factors set forth in Lucas v. Miles, 84 F.3d 532 (2d Cir, 1996), the Court
dismisses this case with prejudice for failure to prosecute and failure to comply with Court
orders, Fed. R. Civ. P. 41(b).
Chambers will mail a copy of this Order to plaintiff at the address listed on the docket.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: June 2, 2021
White Plains, NY
SO ORDERED:

Juul rr

Vincent L. Briccetti
United States District Judge
